     Case 3:20-cv-00838-DJN Document 1 Filed 10/30/20 Page 1 of 3 PageID# 19




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

BASIL J. TRISCARI,

     Plaintiff,

v.                                                                       3:20cv838
                                                      Civil Action No. ______________________

NICHOLAS W. KACKLEY AND
BOCKTING ESCORT LLC,

     Defendants.

                                     NOTICE OF REMOVAL

         Nicholas W. Kackley and Bockting Escort, LLC (collectively the “Defendants”), by

counsel, pursuant to 28 U.S.C. § 1446, removes this action from the Circuit Court for the City of

Richmond to the United States District Court for the Eastern District of Virginia, Richmond

Division. In support of its Notice of Removal, the Defendants state as follows:

                             REQUIREMENTS OF 28 U.S.C. § 1446

         1.       Pursuant to 28 U.S.C. § 1446(c)(1), this Notice of Removal is being filed less

than one year after commencement of this action. Plaintiffs filed this action in the Circuit Court

on September 14, 2020.

         2.       Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is being filed within

thirty days after the Defendant’s receipt of the Complaint. The Defendants were served with the

Complaint on October 13, 2020.

         3.       Pursuant to 28 U.S.C. § 1446, a copy of the Notice of Service, Plaintiff’s

Complaint, and the Notice of Filing Removal filed in the Circuit Court are attached as Exhibit

A.




                                                  1
   Case 3:20-cv-00838-DJN Document 1 Filed 10/30/20 Page 2 of 3 PageID# 20




       4.      Removal of this lawsuit is authorized by 28 U.S.C. § 1441(a) because this Court

has original jurisdiction over this civil action under 28 U.S.C. § 1332. Plaintiff is a citizen of

Pennsylvania. Defendant Kackley is a citizen of Missouri. Defendant Bockting Escort, LLC is

incorporated and maintains its principal place of business in Missouri. Thus, this Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 1441, as there is complete diversity of

citizenship between Plaintiff and the Defendants, and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       WHEREFORE Defendants Nicholas W. Kackley and Bockting Escort, LLC, by counsel,

requests that this Court remove this action from the Circuit Court for the City of Richmond.

                                                     NICHOLAS WILLIAM KACKLEY
                                                     AND BOCKTING ESCORT LLC

                                                     By Counsel




 /s/ Caroline L. Callahan
Caroline L. Callahan (VSB No. 88497)
Counsel for Nicholas W. Kackley and Bockting Escort LLC
Harman, Claytor, Corrigan & Wellman
1900 Duke Street, Suite 210
Alexandria, Virginia 22314
804-747-5200 – Phone
804-747-6085 – Fax
ccallahan@hccw.com




                                                2
   Case 3:20-cv-00838-DJN Document 1 Filed 10/30/20 Page 3 of 3 PageID# 21




                                    CERTIFICATE


        I hereby certify that on the __30th____ day of October, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following:

              Andrea J. Geiger, Esq
              The Joel Bieber Firm
              6806 Paragon Place, Suite 100
              Richmond, VA 23230
              ageiger@joelbieber.com
              Counsel for Plaintiff



                                            /s/ Caroline L. Callahan
                                            Caroline L. Callahan (VSB No. 88497)
                                            Counsel for Nicholas William Kackley and
                                            Bockting Escort LLC
                                            Harman, Claytor, Corrigan & Wellman
                                            1900 Duke Street, Suite 210
                                            Alexandria, Virginia 22314
                                            804-747-5200 – Phone
                                            804-747-6085 – Fax
                                            ccallahan@hccw.com




                                               3
